IN THE
                   TWELFTH COURT OF APPEALS
                TWELFTH COURT OF APPEALS DISTRICT
                     FOR THE STATE OF TEXAS
                                ____________________________

                                   No.12-14-00035-CV
                      In Re: Jonette Jackson, Contemnor,
                               _____________________________

                                 ORDER OF CONTEMPT

       On February 25, 2014, this Court conducted a hearing on its Order to Appear and Show
Cause issued in the above-styled and numbered cause on February 6, 2014. By that order, Court
Reporter Jonette Jackson was directed to appear and show cause why she should not be held in
contempt for failing to obey the attached Order of this Court dated December 10, 2013,
regarding the filing of the reporter’s record in appellate cause number 12-13-00206-CV, In the
Interest of A.S. and H.S., children. Following the hearing, this Court makes the following
findings and Order:
1.     The underlying case (trial court cause number CV-12-9379, In the Interest of A.S. and
       H.S.) was tried before the 273rd Judicial District Court of San Augustine County, Texas,
       and judgment was entered on May 14, 2013.
2.     The appeal was perfected on May 21, 2013 (appellate cause number 12-13-00206-CV),
       and the reporter’s record was due to have been filed on or before May 31, 2013.
3.     The appeal was dismissed on July 24, 2013, and the reporter’s record had not been filed.
4.     The appeal was reinstated on November 26, 2013.
5.     Upon reinstatement of the appeal, Reporter Jonette Jackson was notified that the due date
       for the reporter’s record was December 6, 2013.
6.     On December 10, 2013, this Court set a final deadline and ordered Reporter Jonette
       Jackson to file the reporter’s record in cause number 12-13-00206-CV, In the Interest of
       A.S. and H.S., on or before December 20, 2013.
7.     Reporter Jonette Jackson again failed to file the reporter’s record as ordered.
8.     On January 2, 2014, this Court notified Reporter Jonette Jackson that the matter had been
       referred to the Court for further action.
9.     On February 7, 2014, this Court issued an Order to Appear and Show Cause to Reporter
       Jonette Jackson.
10.    On February 24, 2014, Reporter Jonette Jackson filed the reporter’s record in cause
       number 12-13-00206-CV, In the Interest of A.S. and H.S.
11.    On February 24, 2014, the hearing on this Court’s Order to Appear and Show Cause was
       held, at which Reporter Jonette Jackson appeared and waived her right to counsel.


       It is therefore ORDERED that Reporter Jonette Jackson is in contempt of this Court for
violating its order, entered on December 10, 2013.
       It is FURTHER ORDERED that Reporter Jonette Jackson be, and hereby is, assessed a
fine in the amount of FIVE HUNDRED DOLLARS ($500.00), payable to the clerk of the court,
in the form of cash, cashier’s check, or money order, on or before March 26, 2014, at 12:00
noon. Failure to comply with this order will subject Reporter Jonette Jackson to further
contempt proceedings.
       WITNESS the Honorable James T. Worthen, Chief Justice of the Court of Appeals, 12th
Court of Appeals District of Texas, at Tyler.
       GIVEN UNDER MY HAND AND SEAL OF SAID COURT, at my office this 25th
day of February 2014, A.D.
                                                     CATHY S. LUSK, CLERK
                                                     12th Court of Appeals

                                                     ____________________________
                                                     By: Katrina McClenny, Chief Deputy Clerk